Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 and its dependents are allowed because the closest prior art either alone or in combination, fail to anticipate or render obvious, the claimed limitations of
“obtaining a service level value of the Al robot for the call based on the obtained interaction text, the service level value indicating service level of the AI robot” and
“obtaining an estimated service evaluation value based on the service level value, a historical level value, and a historical service evaluation value; and determining that the service level value meets the first condition in response to the determination that the obtained estimated service evaluation value is less than the historical service” in combination with all other limitations in the claims as defined by Applicant. 
The prior art discloses obtaining a service level value of an AI robot to determine whether human agent intervention is required but does not specify an estimated service evaluation based on the service level value, a historical level value, and a historical service evaluation value to make the determination step as required by the claim.
Claims 11 and 20 recite similar limitations of a service level value and estimated service evaluation value. Therefore claims 11, 20 and their corresponding dependents are allowable for the same reasons discussed with respect to claim 1. 
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIRAPON INTAVONG whose telephone number is (571)270-7491.  The examiner can normally be reached on Monday to Friday, 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JIRAPON INTAVONG/Examiner, Art Unit 2652

/AHMAD F. MATAR/Supervisory Patent Examiner, Art Unit 2652